      CYRIL          MARTIN             HUDECHEK




                     EASTERN                   MICHIGAN




X




    18-32728-dof   Doc 2      Filed 11/28/18    Entered 11/28/18 10:23:25   Page 1 of 10
     CYRIL   MARTIN           HUDECHEK




                                                                                         0.00




X

                   Cadillac
                   Escalade        X

                   2009
                   100,000


                                                                     12,000.00           12,000.00




    18-32728-dof      Doc 2    Filed 11/28/18   Entered 11/28/18 10:23:25        Page 2 of 10
     CYRIL   MARTIN        HUDECHEK




X




                                                                                 12,000.00




    18-32728-dof   Doc 2    Filed 11/28/18   Entered 11/28/18 10:23:25   Page 3 of 10
     CYRIL   MARTIN               HUDECHEK




X            Misc furniture and proprety, none over $400                                           1,500.00




X            Miscellaneous phones, electronics, none over $500
                                                                                                   1,500.00




X




X




X




X            Misc clothing, acessories                                                             1,000.00




X




X




X




                                                                                                   4,000.00




    18-32728-dof      Doc 2          Filed 11/28/18              Entered 11/28/18 10:23:25   Page 4 of 10
     CYRIL   MARTIN        HUDECHEK




X                                                                                      200.00




X


                                  Chase - checking                                     200.00

                                  Chase - Savings                                      100.00




X




X




    18-32728-dof   Doc 2    Filed 11/28/18           Entered 11/28/18 10:23:25   Page 5 of 10
     CYRIL   MARTIN        HUDECHEK




X




X




X




X




    18-32728-dof   Doc 2    Filed 11/28/18   Entered 11/28/18 10:23:25   Page 6 of 10
     CYRIL   MARTIN        HUDECHEK




X




X




X




X




X                          Possible tax refunds                                    500.00
                                                                                   500.00




X




X




    18-32728-dof   Doc 2     Filed 11/28/18       Entered 11/28/18 10:23:25   Page 7 of 10
     CYRIL   MARTIN        HUDECHEK




X




X




X




X




X                      Possible tax refunds for state and federal government
                                                                                          1,000.00



                                                                                          2,500.00




X




X




X




    18-32728-dof   Doc 2    Filed 11/28/18              Entered 11/28/18 10:23:25   Page 8 of 10
     CYRIL   MARTIN        HUDECHEK




X




X




X




X




X




                                                                              0.00




X




X




    18-32728-dof   Doc 2    Filed 11/28/18   Entered 11/28/18 10:23:25   Page 9 of 10
      CYRIL   MARTIN       HUDECHEK




X




X




X




                                                                               0.00




X




                                                                                0.00




                                                                               0.00


                                            12,000.00

                                            4,000.00

                                            2,500.00

                                            0.00

                                            0.00

                                            0.00

                                            18,500.00                          18,500.00



                                                                               18,500.00




    18-32728-dof   Doc 2   Filed 11/28/18   Entered 11/28/18 10:23:25   Page 10 of 10
